--------------------------------------------------------------------------------

EXHIBIT 10.1


INDEPENDENT BANK CORPORATION


AMENDED AND RESTATED DEFERRED COMPENSATION AND
STOCK PURCHASE PLAN FOR NONEMPLOYEE DIRECTORS
(As Amended Through March 19, 2019)


1.          Purpose.  The Independent Bank Corporation Deferred Compensation and
Stock Purchase Plan for Nonemployee Directors (“Plan”) has been adopted to
provide an opportunity for each nonemployee director of Independent Bank
Corporation (“IBC”) and IBC subsidiaries to defer his or her director fees or to
increase, on a current basis, his or her ownership of shares of IBC’s common
stock.


2.          Eligibility.  Each director of IBC or a subsidiary of IBC which
adopts this Plan (“Subsidiary”) who is not an officer or employee of IBC or of
any Subsidiary is eligible to participate in the Plan (“Eligible Director”).


3.          Administration.  The Plan shall be administered by the Compensation
Committee of the Board of Directors of IBC, each of whom qualifies as an
“independent” director under the applicable rules of the NASDAQ stock market
(the “Plan Administrator”), who shall have the authority to interpret the Plan
and to adopt procedures for implementing the Plan.  References to an Eligible
Director’s retirement or termination of service as an Eligible Director shall be
interpreted in a manner consistent with the term “separation from service” as
such term is defined under Section 409A of the Internal Revenue Code of 1986, as
amended.


4.          IBC Common Stock.  The shares of stock subject to purchase or the
equivalent to be credited to a participant’s account under the Plan shall be the
shares of IBC’s no par value common stock (the “IBC Common Stock”).  Shares
issued and delivered to participants under the Plan may be either newly issued
shares or shares purchased by IBC and reissued.  Subject to adjustment as
described below, the maximum number of shares of Common Stock that may be
purchased or credited under the Plan is 670,000.  If IBC shall at any time
increase or decrease the number of its outstanding shares of IBC Common Stock or
change in any way the rights and privileges of such shares by means of the
payment of a stock dividend or any other distribution upon such shares payable
in IBC Common Stock, or through a stock split, subdivision, consolidation,
combination, reclassification, or recapitalization involving the IBC Common
Stock, or in case of the merger or consolidation of IBC with or into another
organization, then, in any such event, the numbers, rights and privileges of the
shares issuable or credited under the Plan shall be increased, decreased or
changed in like manner as if such shares had been issued and outstanding, fully
paid, and nonassessable at the time of such occurrence.


1

--------------------------------------------------------------------------------

5.          Compensation Affected by Participation in the Plan.  An Eligible
Director may specify in his or her Election to Participate that all or part (in
integral multiples of 10%) of an Eligible Director’s annual retainer fees and
chairperson retainer fees that would otherwise be payable in cash by IBC or a
Subsidiary for his or her service for the calendar year following the year in
which an Election to Participate is filed, or (a) in the case of an Eligible
Director who files an Election to Participate within thirty (30) days of when he
or she first becomes an Eligible Director, or (b) in the case of an Eligible
Director who files an Election to Participate and have his or her fees credited
to a Current Stock Purchase Account and with respect to the fees allocated to
that Current Stock Purchase Account only, for that portion of the calendar year
following the filing of that Election to Participate, and for all subsequent
calendar years while the Election to Participate remains in effect, shall be
subject to the terms of the Plan (“Plan Fees”).


6.          Election to Participate.  An Eligible Director becomes a participant
in the Plan by filing an “Election to Participate” with the Plan Administrator
not later than (except as provided in the following sentence) December 31 of the
year preceding the calendar year with respect to which the Eligible Director
wishes to commence participation in the Plan.  An Eligible Director may become a
participant in the Plan during the first calendar year in which he or she first
becomes an Eligible Director by filing an Election to Participate within thirty
(30) days of first becoming an Eligible Director, and an Eligible Director may
file an Election to Participate with respect to Plan Fees to be allocated to a
Current Stock Purchase Account at any time during a calendar year.  Once filed,
the Election to Participate shall continue to be effective (i) until the
participant ceases to be an Eligible Director, (ii) until he or she files a
subsequent Election to Participate revising any of the terms of the last
election filed, or (iii) until he or she terminates an Election to Participate
in the Plan by written notice to the Plan Administrator.  Termination of
participation shall be effective immediately at the time a participant ceases to
be an Eligible Director.  Other terminations of participation and changes in
election shall be effective with respect to calendar years commencing after the
calendar year in which the change in Election to Participate or termination
notice is given.  An Eligible Director who has filed a notice of termination of
participation may thereafter elect to begin participating for any subsequent
calendar year or years by filing a new Election to Participate.  For all
participants who are directors of IBC, all Elections to Participate must be made
in compliance with Section 16 of the Securities Exchange Act of 1934, as amended
(“Exchange Act”) and the rules and regulations promulgated thereunder.


7.         Contents of Election to Participate.  An Election to Participate
shall be made on a form prescribed by the Plan Administrator.  The Election to
Participate shall indicate the following:  (i) the participant’s Plan Fees; (ii)
one of the following three accounts to which the participant wishes to have his
or her Plan Fees credited (a) the Current Stock Purchase Account, (b) the
Deferred Cash Investment Account, or (c) the Deferred Stock Account; (iii) the
name or names of the participant’s beneficiary or beneficiaries; and (iv) if the
participant elects the Deferred Stock Account or the Deferred Cash Investment
Account, whether distributions are to be in a lump sum or in installments.


2

--------------------------------------------------------------------------------

8.         Credits to Account.  On the first day of each calendar quarter (the
“Credit Date”), a participant shall receive a credit to his or her account under
the Plan in an amount equal to the participant’s Plan Fees earned during that
quarter (the “Credited Amount”).  Except as otherwise specifically provided in
this Plan, transfers are not permitted between accounts.


9.          Current Stock Purchase Account.  If a participant has in effect on a
Credit Date an Election to Participate specifying the Current Stock Purchase
Account, on that Credit Date, the Credited Amount will be credited to a Current
Stock Purchase Account for the benefit of the participant and will be used,
together with any other cash credited to the account, to acquire directly from
IBC, at a price per share equal to Fair Market Value on the Credit Date, as many
whole shares of IBC Common Stock as possible using the funds credited to the
Current Stock Purchase Account of that participant.  The shares will be issued
to the participant within five (5) business days after the Credit Date, provided
that no shares may be sold, conveyed, assigned, pledged, or otherwise
transferred by the participant until the expiration of six (6) months after the
Credit Date.  Any Credited Amount remaining in a participant’s account will be
carried forward for investment under the terms of the Plan at the next Credit
Date, unless a participant shall have terminated his or her participation in the
Plan in which case such cash balance will be distributed at the next time shares
are to be issued to the participant under this section of the Plan.


10.        Credits to Deferred Cash Investment Account.  If a participant has in
effect on a Credit Date an Election to Participate specifying the Deferred Cash
Investment Account, on that Credit Date, the Credited Amount will be credited to
a Deferred Cash Investment Account for the benefit of the participant.  In
addition, an “Appreciation Factor” (as herein defined) will be credited on the
Credit Date to the account as to all funds that were credited to the account for
the entire quarter that ends on the Credit Date just as if such funds had been
invested during the quarter and earning at the rate of the applicable
Appreciation Factor.  Initially, the Appreciation Factor available under the
Plan will be a rate of interest equal to the rate of interest paid by
Independent Bank on its 6-month certificates of deposit issued on the business
day nearest the beginning of the quarter for which the Appreciation Factor is to
be credited.  The Appreciation Factor may be changed from time to time by
resolution of the IBC Board of Directors but it may not exceed the prime rate of
interest charged by Independent Bank.


11.        Credits to Deferred Stock Account.  If a participant has in effect on
a Credit Date an Election to Participate specifying the Deferred Stock Account,
on that Credit Date, the Credited Amount will be credited to the Deferred Stock
Account for that participant and shall be converted into “IBC Stock Units” which
shall be equal in number to the number of shares (rounded to the nearest 100th
of a share) determined by dividing the Credited Amount by ninety percent (90%)
of  the Fair Market Value of a share of IBC Common Stock on the Credit Date.  In
addition, each time a dividend is paid on IBC Common Stock, a participant shall
receive a credit to his or her Deferred Stock Account.  The amount of the
dividend credit shall be a number of IBC Stock Units equal to the number of
shares (rounded to the nearest 100th of a share) determined by multiplying the
dividend amount per share by the number of IBC Stock Units credited to the
participant’s Deferred Stock Account as of the record date for the dividend and
dividing the product by the Fair Market Value on the dividend payment date.


3

--------------------------------------------------------------------------------

          12.             Distribution of Deferred Account Balances.  No amount
credited to a participant’s Deferred Cash Investment Account or a participant’s
Deferred Stock Account shall be distributed prior to the termination of his or
her service as an Eligible Director.


(a)          Retirement-Deferred Cash Investment Account.  If a participant
retires from service as an Eligible Director, the participant’s Deferred Cash
Investment Account shall be distributed to the participant commencing as of
January 15 of the year which occurs after the end of the year in which the
participant retired from service as an Eligible Director.  Distribution of the
Deferred Cash Investment Account may be made in a lump sum, in five (5) annual
installments or ten (10) annual installments, payable as of January 15 of each
year during the distribution period, consistent with the participant’s first
filed Election to Participate.  A retired director’s Deferred Cash Investment
Account balance during any distribution period shall continue to be adjusted by
an Appreciation Factor just as if the director had not retired.  After adjusting
the retired director’s Deferred Cash Investment Account by the Appreciation
Factor each year, the account balance will be divided by the number of annual
installments yet to be paid or distributed to the retired director and the
quotient will be the distribution to be made to the retired director at that
time.


(b)         Retirement-Deferred Stock Account - Lump Sum Distribution.  Unless a
participant has elected pursuant to his or her Election to Participate to
receive payment of his or her Deferred Stock Account in installments, IBC Stock
Units credited to the participant’s Deferred Stock Account shall be payable, in
full, in whole shares of IBC Common Stock (together with cash in lieu of a
fractional share), on January 15 of the year which occurs after the end of the
fiscal year in which the participant retired from service as an Eligible
Director.  Any cash distributed in lieu of fractional shares shall be determined
based upon the Fair Market Value of IBC Common Stock on the day immediately
preceding the date of payment.


(c)          Retirement-Deferred Stock Account-Installment Distribution.  If a
participant has elected pursuant to his or her Election to Participate to have
his or her Deferred Stock Account paid in annual installments, IBC Stock Units
credited to the participant’s Deferred Stock Account shall be payable in whole
shares of IBC Common Stock (together with cash in lieu of fractional shares) in
an amount equal to the number of IBC Stock Units then credited to his or her
account, divided by the number of remaining annual installments, consistent with
the participant’s effective Election to Participate, the first installment of
which shall commence as of January 15 following the year in which the
participant retired from service as an Eligible Director.


4

--------------------------------------------------------------------------------

(d)         Termination Other Than Retirement.  If a participant’s service as an
Eligible Director terminates because of his or her death or if a retired
director dies following his or her retirement while receiving distributions
pursuant to this Plan, the participant’s entire account balance shall be
distributed as of January 15 of the year following the year in which the
director died or his or her services as an Eligible Director otherwise
terminated.


(e)         Distributions to Beneficiaries.  Each participant shall have the
right to designate a beneficiary or beneficiaries to succeed to the right to
receive distributions of the participant’s account maintained under this Plan in
the event of a participant’s death.  If a participant fails to designate a
beneficiary, or if the designated beneficiary dies without a contingent
beneficiary being designated, distribution of the participant’s account shall be
made to the participant’s estate.  No designation of a beneficiary shall be
valid unless in writing signed by the participant, dated and filed with the Plan
Administrator.  Designated beneficiaries may be changed from time to time
without consent of any prior beneficiaries upon filing the beneficiary portion
of the Election to Participate form with the Plan Administrator.


13.        Nonassignability.  No right to receive payments under this Plan nor
any shares of IBC Common Stock credited to a participant’s Current Stock
Purchase or Deferred Stock Account shall be assignable or transferable by
participant other than by will or the laws of descent and distribution.  The
designation of a beneficiary by a participant under this Plan does not
constitute a transfer.


14.        Unfunded Plan.  It is intended that this Plan constitute an “unfunded
plan” with respect to the Deferred Cash Investment Accounts and the Deferred
Stock Accounts of the participants.  IBC may authorize the creation of trusts or
other arrangements to meet the obligations created under the Plan as long as IBC
determines that the existence of such trusts or other arrangements is consistent
with the “unfunded” status of the Plan; provided, however, no such trust shall
be an offshore trust or otherwise violate the provisions of Section 409A of the
Internal Revenue Code.  Any liability of IBC to any person with respect to any
of the accounts established under the Plan shall be based solely upon
contractual obligations that may be created pursuant to the Plan.  No such
obligation of IBC shall be deemed to be secured by any pledge of, or other
encumbrance on, any property of IBC.  Benefits payable under this Plan shall be
an unsecured obligation of IBC, and to the extent that any person acquires a
right to receive payments or distributions from IBC under the Plan, such right
will be no greater than of any unsecured general creditor of IBC.


5

--------------------------------------------------------------------------------

15.       Trust For Deferred Stock Account.  If IBC so chooses, it may, as to
credits to the Deferred Stock Accounts, make contributions in cash or in shares
of IBC Common Stock to a trust; provided, however, no such trust shall be an
offshore trust or otherwise violate the provisions of Section 409A of the
Internal Revenue Code.  Any cash contributions shall be used by the trustee to
purchase shares of IBC Common Stock within ten (10) business days after the
deposit of the funds.  The purchase of shares may be made by the trustee in
brokerage transactions or by private purchase, including purchase from IBC.  All
shares held by the trust shall be held in the name of the trustee.  All IBC
Common Stock or cash held in a trust shall be held on a commingled basis and
shall be subject to the claims of general creditors of IBC.  All IBC Common
Stock held in any such trust shall be voted by the trustee in its discretion.


16.        Fair Market Value Defined.  The term “Fair Market Value” as used in
this Plan shall mean the consolidated closing bid price per share of IBC Common
Stock, as determined in accordance with NASDAQ Marketplace Rules.


17.        Retirement Defined.  As used in this Plan, the terms “retirement” and
“retire” shall mean voluntary or involuntary resignation, termination of service
based upon attainment of a mandatory retirement age or termination of service as
a result of not being reelected or any other termination not as a result of
death.


18.          Rules of Construction.  Headings are given to the sections of the
Plan solely as a convenience to facilitate reference.  The reference to any
statute, regulation or provision of law shall be construed to refer to any
amendment to or successor of such provision of law.  The Plan shall be construed
and interpreted in accordance with Michigan law.  The Plan is intended to be
construed so that participation in the Plan will be exempt from Section 16(b) of
the Exchange Act pursuant to regulations and interpretations issued from time to
time by the Securities and Exchange Commission.


19.        Withholding.  No later than the date as of which an amount first
becomes includable in the gross income of a participant for federal income tax
purposes with respect to any participation under the Plan, the participant shall
pay to IBC, or make arrangements satisfactory to IBC regarding the payment of,
any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount.


20.        Regulatory Restrictions.  All certificates for shares of IBC Common
Stock or other securities delivered under the Plan shall be subject to such
stock transfer orders and other restrictions as IBC may deem advisable under the
rules, regulations and other requirements of IBC, any stock exchange or stock
market upon which the IBC Common Stock is then listed or traded and any
applicable Federal, state or foreign securities law, and IBC may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.


21.        Amendment and Termination.  The IBC Board of Directors may at any
time terminate, suspend or amend this Plan.  However, no such action shall be
taken with respect to Plan Fees credited to the account of a participant under
this Plan prior to the time of the action unless the IBC Board of Directors
determines that the action would not be materially adverse to the participants
in the Plan.


22.        Effective Date of Plan.  The Plan became effective on April 1, 1997
and was amended and restated in its entirety as of March 8, 2011, and amended as
of March 19, 2019.



6

--------------------------------------------------------------------------------